Title: To Thomas Jefferson from Thomas Sumter, Sr., 1 November 1807
From: Sumter, Thomas, Sr.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Sundy.—1st. Novemr. 1807—
                        
                        I have received your note of yesterday, asking my opinion, respecting the fitness, of Judge Thompson, of the
                            State of So Carolina, to Supply the place, of the Late Judge Sprigg, in the district of Orleans—on this point Sir, my
                            personal acquaintance With Mr. Thompson, is not Such, as to Authorise me, to Speak decisively, but I am warrented, and
                            augt to Say his General Character is Good, That previous to his Present Appointt, he Stood Well at the Barr. Since Which,
                            acting in his present Capacity, I have not heard, of any complaint against him—
                        I am Dear Sir With the highest respect & regard, yours Sincearly—
                        
                            Thos. Sumter
                     
                        
                        
                    